Citation Nr: 0218629	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  01-08 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Portland, Oregon


THE ISSUE

Entitlement to a compensable evaluation for loss of right 
testicle, history of right testicle torsion, status post 
right orchiectomy. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating determination of 
the Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

The right testicle has been removed.  The veteran's left 
testicle is only moderately atrophied, with his sperm 
count being in the low normal range.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for status post 
right orchiectomy have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.115b, 
Diagnostic Code 7523, 7524 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate 
the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not 
well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  See 
also Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. 
June 19, 2002).  Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussion in the May 2001 rating 
determination and the September 2001 SOC informed the 
appellant of the information and evidence needed to 
substantiate this claim.  In the September 2001 SOC, the 
RO specifically informed the veteran of all the laws and 
regulations contained in the VCAA.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the 
appellant, and the appellant was informed in various 
letters what records the RO was requesting and he was 
asked to assist in obtaining the evidence.  The veteran 
has also been afforded a VA examination.  VA has met all 
VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant 
in this case.

Disability evaluations are determined by the application 
of the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained 
in the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2001).

The veteran's status post right orchiectomy disability is 
currently evaluated pursuant to Diagnostic Code 7524, 
which provides that removal of one testis warrants a 
noncompensable disability evaluation.  Removal of both 
testis warrants a 30 percent evaluation.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7524.

The complete atrophy of one testicle warrants a 
noncompensable rating under Diagnostic Code 7523.  A 20 
percent rating is warranted for complete atrophy of both 
testicles.  38 C.F.R. § 4.115b, Diagnostic Code 7523.  In 
the case of removal of one testis as the result of service 
incurred injury or disease with the absence or 
nonfunctioning of the other testis unrelated to service, 
an evaluation of 30 percent will be assigned for the 
service-connected testicular loss.

The Board notes that in Fenderson v. West, 12 Vet. App. 
119 (1999), the Court discussed the concept of the staged 
of ratings.  The veteran's disability ahs not changed 
during the appeal and a uniform rating is warranted.

A review of the veteran's service medical records 
demonstrates that he underwent a right orchiectomy in 
October 1968.  

In a May 2001 rating determination, the RO granted service 
connection for loss of right testicle, history of right 
testicle torsion, status post right orchiectomy and 
assigned a noncompensable disability evaluation.  The RO 
also awarded the veteran special monthly compensation 
based upon the loss of use of a creative organ.  

In his June 2001 notice of disagreement, the veteran 
indicated that his disability evaluation was insufficient.  
He expressed his belief that a compensable evaluation was 
warranted.  He stated that the loss of his right testicle 
prevented him from fathering any children.  

In June 2001, the veteran was afforded a VA examination.  
At the time of the examination, the veteran reported that 
he had never been able to father any children.  He noted 
that he became impotent in his mid-forties and stated that 
he was now unable to have an erection.  

The examiner indicated that he had reviewed the veteran's 
military records and found them consistent with his 
history of right testicular torsion and surgery.  

Physical examination revealed a normal appearing hair 
growth in the pubic area.  There was an absence of the 
right testicle.  The remaining left testicle was 
moderately atrophic.  There was no inguinal hernia and no 
inguinal adenopathy.  Serum testosterone testing was 3.1, 
which was noted to be in the low normal range.  Diagnoses 
of torsion right testis status post right orchiectomy; 
atrophy, left testicle; and impotence and infertility, 
were rendered.  

The examiner stated that it was his opinion that the 
veteran suffered some degree of testicular insufficiency 
in his remaining testicle which would explain a low sperm 
count.  He further indicated that it was as likely as not 
that the veteran's absent right testicle played a role in 
his ultimate inability to father children.  

The provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7524 
provide for a noncompensable rating in the event of 
removal of one testicle, and a 30 percent rating in the 
event of removal of both.  Physical examination performed 
in June 2001 revealed the veteran had a left testicle.  

The Board also notes Diagnostic Code 7523, which permits a 
noncompensable rating when there has been complete atrophy 
of one testicle and a 20 percent rating when there has 
been complete atrophy of both testicles.  At the time of 
the veteran's June 2001 VA examination, his left testicle 
was found to only be moderately atrophied.  Complete 
atrophy of the left testicle has not been shown.  Under 
these circumstances, an evaluation under Diagnostic Code 
7523 is not warranted.

While the Board is sympathetic to the veteran's claim, the 
objective medical evidence is more probative and is given 
greater weight.  The preponderance of the evidence is 
against the veteran's claim and there is no doubt to be 
resolved.  


Extraschedular Consideration

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as 
can practicably be determined, the average impairment in 
earning capacity in civil occupations resulting from 
disability.

To accord justice to the exceptional case where the 
schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set 
forth in this paragraph an extraschedular evaluation 
commensurate with the average earning capacity impairment 
due exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional 
cases is a finding that the case presents such an 
exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  

Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbation or illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment 
due exclusively to the service-connected disability or 
disabilities.  The veteran has not been recently 
hospitalized for residuals of his right testicle removal.  
There have also been no reports or findings that his right 
testicle removal interferes with his employment. 

In view of these findings and in the absence of evidence, 
the Board concludes that the schedular criteria adequately 
contemplates the nature and severity of the veteran's 
currently service-connected loss of right testicle, 
history of right testicle torsion status post right 
orchiectomy and that the record does not suggest, based 
upon these findings documented within the clinical 
reports, that the appellant has an "exceptional or 
unusual" disability such to require referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service.


ORDER

A compensable evaluation for loss of right testicle, 
history of right testicle torsion status post right 
orchiectomy, is denied.


		
	H. N. SCHWARTZ 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

